NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              DONNA M. BARBER,
          AKA SAMUEL'S ENVI~ON INC.,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5131
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00511-LB, Judge Lawrence J.
Block.
               ______________________

              Decided: February 8, 2016
               ______________________

   DONNA M. BARBER, Johnstown, PA, pro se.

    ANTONIA RAMOS SOARES, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by FRANKLIN E. WHITE, JR., ROBERT E.
KIRSCHMAN, JR., BENJAMIN C. MIZER.
                ______________________
2                                              BARBER   v. US




    Before PROST, Chief Judge, NEWMAN and STOLL, Circuit
                           Judges.
PER CURIAM.
    Donna M. Barber appeals the final judgment of the
United States Court of Federal Claims (“Claims Court”)
dismissing her case for lack of jurisdiction. For the rea-
sons discussed below, we affirm.
                       BACKGROUND
    In May 2015, Ms. Barber filed a complaint in the
Claims Court alleging violations of a number of federal
statutes, including the Tucker Act. She alleged that
Pennsylvania state officials engaged in a variety of illegal
acts, including unlawful imprisonment, slander, bullying,
harassment, and oppression, among other allegations.
    The Claims Court sua sponte dismissed Ms. Barber’s
action after concluding that it lacked jurisdiction to hear
her claims. The Claims Court determined that Ms. Bar-
ber had failed to identify any money-mandating source of
law to serve as a basis for Tucker Act jurisdiction. The
Claims Court further concluded that, although Ms. Bar-
ber had named the United States General Services Ad-
ministration as a co-defendant, none of the allegations
made by Ms. Barber properly implicated any United
States official. Ms. Barber now appeals to this court.
                        DISCUSSION
     We review the Claims Court’s dismissal for lack of
subject matter jurisdiction de novo. See Kam-Almaz v.
United States, 682 F.3d 1364, 1368 (Fed. Cir. 2012).
Because Ms. Barber is a pro se litigant, we hold her filings
to “less stringent standards than formal pleadings drafted
by lawyers.” See Haines v. Kerner, 404 U.S. 519, 520–21
(1972). However, even a pro se litigant “bears the burden
of proving that the Court of Federal Claims possessed
BARBER   v. US                                           3



jurisdiction over [her] complaint.” Sanders v. United
States, 252 F.3d 1329, 1333 (Fed. Cir. 2001).

    The Claims Court derives its jurisdiction from the
Tucker Act, which gives the court “jurisdiction to render
judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1); Khan v.
United States, 201 F.3d 1375, 1377 (Fed. Cir. 2000).

    The Tucker Act is “only a jurisdictional statute; it
does not create any substantive right enforceable against
the United States for money damages.” United States v.
Testan, 424 U.S. 392, 398 (1976). “Instead, to invoke
jurisdiction under the Tucker Act, a plaintiff must identi-
fy a contractual relationship, constitutional provision,
statute, or regulation that provides a substantive right to
money damages.” Khan, 201 F.3d at 1377. Thus, a
Tucker Act plaintiff “must assert a claim under a separate
money-mandating constitutional provision, statute, or
regulation, the violation of which supports a claim for
damages against the United States.” James v. Caldera,
159 F.3d 573, 580 (Fed. Cir. 1998).

    We conclude that the Claims Court correctly deter-
mined that it lacked jurisdiction over Ms. Barber’s appeal.
In her complaint, Ms. Barber asserted diversity jurisdic-
tion as the basis for the Claims Court’s jurisdiction over
her claims. But as stated above, the Claims Court’s
jurisdiction is defined by statute to extend only to claims
for monetary damages against the United States. 28
U.S.C. § 1491(a)(1). Diversity jurisdiction thus does not
provide a basis for jurisdiction in the Claims Court. See
Dyck v. Albertelli Law, 98 Fed. Cl. 624, 627 (2011).
4                                                BARBER   v. US



    On appeal, Ms. Barber argues that the Claims Court
erred in failing to consider all of the facts, but she has not
identified any particular facts that were not considered.
She also contends that the Claims Court applied the
wrong law and asserts that the correct law is “state law in
[her] original filing” and other “suited laws . . . outlined”
by the parties. See Appellant’s Informal Br. 1. None of
the Federal statutes that Ms. Barber cites in her com-
plaint, however, are “money-mandating” sources of law,
as required for jurisdiction under the Tucker Act. Ms.
Barber’s claims for harassment and slander sound in tort,
and the Tucker Act specifically excludes tort claims from
the Claims Court’s jurisdiction. 28 U.S.C. § 1491(a)(1);
Phu Mang Phang v. United States, 388 F. App’x 961, 963
(Fed. Cir. 2010) (“The Tucker Act expressly excludes from
the Claims Court’s jurisdiction tort claims against the
government.”).      Ms. Barber’s unlawful imprisonment
claim also does not establish jurisdiction because recovery
in the Claims Court for false imprisonment requires a
conviction and subsequent reversal or pardon, 28 U.S.C.
§§ 1495, 2513, and Ms. Barber has not indicated that
either has occurred. Because Ms. Barber has not identi-
fied any money-mandating source of law to serve as a
basis for Tucker Act jurisdiction, the Claims Court
properly dismissed her appeal.

    For the foregoing reasons, we affirm the Board’s deci-
sion.
                        AFFIRMED
                           COSTS
    Each party shall bear their own costs.